ACCEPTED
                                                                                                                                                                         01-15-00968-CV
                                                                                                                                                            11/10/2015
                                                                                                                                                          FIRST    COURT 6:01
                                                                                                                                                                            OF:24APPEALS
                                                                                                                                                                                  PM
                                                                                                                                        Chris Daniel .. District ClerkHOUSTON,
                                                                                                                                                                       Harris County
                                                                                                                                                                                   TEXAS
                                                                                                                                                             Envelope   No. 7775031
                                                                                                                                                                 11/30/2015  11:54:00 AM
                                                                                                                                                             By: Phyllis Washington
                                                                                                                                                                  CHRISTOPHER      PRINE
                                                                                                                                                   Filed: 11/10/2015 6:01 :24 PM   CLERK

                                                    CAUSE No. 2014-69512-7

CLEARMAN PREBEG, LLP,                                                                                    IN THE DISTRICT COURT OF THE
                                                                                                                              FILED IN
                                                                                                                        1st COURT OF APPEALS
        PLAINTIFF,                                                                                                          HOUSTON, TEXAS
                                                                                                                      11/30/2015 11:54:00 AM
V.                                                                                                        152ND JUDICIALCHRISTOPHER
                                                                                                                         DISTRICT COURTA. PRINE
                                                                                                                               Clerk
CLEARMAN, SCOTT M,

       DEFENDANT.

                                                                                                                                °,~J,
                                                                                                                          ~
                                                          NOTICE OF APPEAL                                     '1J
                                                                                                               ..
                                                                                                               0
                                                                                                                   _<::
                                                                                                                    _l .:_:..

                                                                                                            -~~-
      Scott M. Clearman and The Clearman Law Fi~~~LLC notify the Court of their
                                                                                                          ~-
intention to appeal               Judge Robert Schaffer's "Orq~~Granting Temporary Injunction"
                                                                                                   {)8
signed on 6 November 2015 but filed with the Dlf,~t Clerk on 9 November 2015.
                                                                                               ~r:~;;/
      This appeal will go to either the Fir~t~F'ourteenth Court of Appeals. The appeal
                                                                           'I.,. \"-..__.)i
                                                                                   .... _../
is an accelerated appeal, but it is not a ~ntal termination or child protection case.
                                                                   :ff;,
                                                                 .G\-·'
                                                          t ~-·             Respectfully submitted,
                                                     A~
                                                    '-\ , _) 1
                                                     '-'::..
                                                  ,:~
                                              -~~;,
                                        (--ts:
                                                                            By:                  /s/ Scott M . Clearman
                                        <_~,;-~                                                  SCOTT M. CLEARMAN
                             V   ._/  ~
                                   '{7/\,
                                        ..,
                             ,,~''
                     \~~5)                                                  Scott M . Clearman
                    , ---~
                                                                            Texas State Bar No. 04350090
                /'~~Qi
             ~~-                                                            Email: scott@clearmanlaw.com
           ~",!,'
                                                                            The Clearman Law Firm PLLC
                                                                            2929 Westheimer Rd., Suite 301
                                                                            The Belle Meade at River Oaks
                                                                            Houston, Texas 77098
                                                                            Telephone: (713) 304-9669
                                                                            Facsimile:  (877) 519-2800
                             CERTIFICATE OF SERVICE

      I hereby certify that I filed this document electronically on 10 November 2015, and

I have served it on all counsel who have consented to electronic service.




                     Notice of Appeal, 1O November 2015, page 2.